BLD-113                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-3209
                                       ___________

                                ZACHARY CHAMBERS,
                                           Appellant

                                             v.

                            WARDEN ALLENWOOD FCI
                       ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-21-cv-01654)
                    District Judge: Honorable Christopher C. Conner
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   March 31, 2022

          Before: MCKEE, GREENAWAY, JR. and PORTER, Circuit Judges

                               (Opinion filed: May 5, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Zachary Chambers, a federal prisoner incarcerated in Pennsylvania, appeals pro se

from the order of the United States District Court for the Middle District of Pennsylvania

dismissing his petition for a writ of habeas corpus under 28 U.S.C. § 2241. For the

following reasons, we will summarily affirm the District Court’s order. See 3d Cir.

L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       Following a jury trial in the United States District Court for the Eastern District of

Pennsylvania in 2013, Chambers was convicted of conspiracy to distribute 5 kilograms or

more of cocaine, 280 grams or more of crack cocaine base, and marijuana, in violation of

21 U.S.C. §§ 841(a)(1) and 846; and attempted possession with the intent to distribute

500 grams or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and 18

U.S.C. § 2. The District Court sentenced him to 330 months’ imprisonment followed by

five years’ supervised release. We affirmed his conviction and sentence on direct appeal.

See United States v. Chambers, 587 F. App’x 22, 26 (3d Cir. 2014).

       In 2015, Chambers filed a motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255, claiming ineffective assistance of counsel and withholding

of evidence by the prosecution. The District Court denied his motion, but we granted him

a certificate of appealability and remanded the matter for an evidentiary hearing on one of

his claims. Following that hearing, the District Court again denied Chambers’s motion,

and we declined to issue him a certificate of appealability. See United States v.




                                              2
Chambers, No. 17-3358 (3d Cir. Jan. 18), 2018 WL 11395021, cert. denied 139 S. Ct.

435 (2018).

       In September 2021, Chambers filed the instant § 2241 petition, in which he claims

that a change in law brought about by Rehaif v. United States, 139 S. Ct. 2191 (2019),

renders invalid the imposition of a sentencing enhancement for possession of a firearm

during the commission of the offenses for which he was convicted. See U.S. Sent’g

Guidelines Manual § 2D1.1(b)(1) (U.S. Sent’g Comm’n 2012). The District Court

dismissed the petition for lack of jurisdiction, finding that it could not entertain the

§ 2241 petition because § 2255 was not an inadequate or ineffective remedy for

Chambers to challenge his detention. Chambers timely filed a notice of appeal and a

response to our notice of possible summary action.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary

review over the District Court’s legal conclusions and review its factual findings for clear

error. See Cradle v. United States ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per

curiam). We may summarily affirm a District Court’s decision “on any basis supported

by the record” if the appeal fails to present a substantial question. Murray v. Bledsoe, 650

F.3d 246, 247 (3d Cir. 2011) (per curiam).

       Motions under § 2255 are generally the presumptive means by which federal

prisoners may collaterally challenge their sentences. See Davis v. United States, 417 U.S.

333, 343 (1974); Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002). A habeas

                                               3
corpus petition brought by a federal prisoner under § 2241 accordingly “shall not be

entertained” unless a § 2255 motion would be “inadequate or ineffective to test the

legality of [the petitioner’s] detention.” 28 U.S.C. § 2255(e). This exception, known as

the “safety-valve clause,” is narrow and applies “where the petitioner demonstrates that

some limitation of scope or procedure would prevent a § 2255 proceeding from affording

[the petitioner] a full hearing and adjudication of [the] wrongful detention claim.” Cradle,

290 F.3d at 538. We have found such circumstances exist only in rare situations, such as

where a petitioner has “had no earlier opportunity to challenge his conviction for a crime

that an intervening change in substantive law may negate.” In re Dorsainvil, 119 F.3d

245, 252 (3d Cir. 1997); see also Cordaro v. United States, 933 F.3d 232, 239 (3d Cir.

2019).

         While Chambers invokes the Dorsainvil rule, he has not demonstrated such a

limitation. As the District Court noted, he has not alleged any change in statutory

interpretation that would render the conduct for which he was convicted non-criminal.

See Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017). Chambers does

not challenge his conviction. He alleges only that the sentencing enhancement for

possession of a firearm during the commission of his offenses now cannot apply to him

based on Rehaif, where the Supreme Court held that “in a prosecution under 18 U.S.C. §

922(g) and § 924(a)(2), the Government must prove both that the defendant knew he




                                             4
possessed a firearm and that he knew he belonged to the relevant category of persons

barred from possessing a firearm.” 139 S. Ct. at 2200.

         This argument is unavailing. Chambers was not charged with or convicted of an

offense under 18 U.S.C. § 922(g) and § 924(a)(2), so Rehaif is inapplicable to him by its

terms. Nor can his argument be construed to advocate for a logical extension of Rehaif,

because the sentencing guideline enhancement in question does not require the defendant

to have been convicted of any prior offense, occupy any particular status, or have

knowledge of either.1 See § 2D1.1(b)(1) (instructing courts to increase the offense level

by two levels “[i]f a dangerous weapon (including a firearm) was possessed” by the

defendant during the commission of an offense of conviction for unlawful manufacturing,

importing, exporting, or trafficking of drugs); see generally United States v. Denmark, 13

F.4th 315, 318–321 (3d Cir. 2021) (discussing the required proof and procedure for

imposing the enhancement under § 2D1.1(b)(1)); U.S. Sent’g Guidelines Manual § 2D1.1

cmt. n.11 (U.S. Sent’g Comm’n 2012).2 We are unconvinced by Chambers’s petition that

Rehaif has any impact on the applicability of this enhancement to him.3


1
  We acknowledge Chambers’s evidence that there was some discussion of his prior
convictions at his sentencing hearing. See Mem. L. Supp. § 2241 Pet., ECF No. 2 at 12–
13, 18–19. However, the transcript also indicates that his history was “not being
introduced [by the Government at sentencing] in support of that enhancement . . . . It’s
being introduced as part of the defendant’s conduct, his nature and characteristics that the
court can take into consideration” under the sentencing factors in 18 U.S.C. § 3553. Id. at
14–15.
2
    However, we find it unnecessary to decide whether a change in statutory interpretation
                                              5
      For the foregoing reasons, this appeal fails to present a substantial question, and

we will summarily affirm the District Court’s judgment.




that does affect the Sentencing Guidelines might ever implicate the safety-valve clause of
§ 2255. See United States v. Doe, 810 F.3d 132, 160–61 (3d Cir. 2015).
3
 To the extent that Chambers argues for unrelated reasons that the enhancement should
not apply to him—such as that there was either insufficient nexus between the gun
possession and the drug trafficking, or insufficient evidence to support the
enhancement—such arguments were available to him on direct appeal and his remedies
under § 2255 are not inadequate or ineffective within the meaning of the safety valve.
                                              6